DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 7-2-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 13,14 and 15  line 13 the recitation….”…. at a certain point of time..”, is ambiguous and overly broad. With emphasis on the term “certain”, it is relative and renders the claim(s) indefinite since it does not limit the claim to any particular dimensions and / or particular reference point of time.

Claims 2-12 are rejected based on their dependency of claim 1.


Allowable Subject Matter

5.	Claims 1 and 13-15 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art does not anticipate nor render obvious a fault diagnosis system comprising  a pump rotational speed difference calculating part configured to calculate a pump rotational speed difference comprised of a difference between a pump rotational speed during fluid injection and a pump rotational speed before fluid injection when the fluid pressure before fluid injection and the fluid pressure during fluid injection match; and an abnormality judging part configured to judge if an 

Claims 2-12 would be allowable based on their dependency of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20210071888 A1 Fault Detection Diagnostic Fan Controller
US 20200064222 A1 FAULT DIAGNOSIS DEVICE FOR FLUID FEED SYSTEM AND FAULT DIAGNOSIS METHOD FOR FLUID FEED SYSTEM
US 20180138015 A1 PROCESSING CHAMBER HARDWARE FAULT DETECTION USING SPECTRAL RADIO FREQUENCY ANALYSIS
US 20170003179 A1 FAULT DIAGNOSIS SYSTEM AND METHOD OF EXHAUST GAS TEMPERATURE SENSOR OF HYBRID VEHICLE
US 20140238352 A1 Fault Diagnostic Strategy For Common Rail Fuel System

US 6375591 B1 Fault determining device and method for hydraulically operated automatic transmission 
US 5594180 A Method and apparatus for fault detection and correction in Coriolis effect mass flowmeters
US 4181017 A  Fault detecting apparatus for fluid pressure systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856